Citation Nr: 1711736	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  03-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to August 31, 2000.

2.  Entitlement to an initial rating in excess of 20 percent for histiocytic lymphoma of the stomach residuals with Billroth I antrectomy with vagotomy residuals and gastrointestinal impairment.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from December 1964 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Nashville, Tennessee, Regional Office of the Department of Veterans Affairs (VA) which granted service connection for histiocytic lymphoma and assigned a 0 rating for that disability, effective August 31, 1999.  In January 2003, the RO recharacterized the service-connected disability as histiocytic lymphoma of the stomach residuals with Billroth I procedure residuals and assigned a 20 rating, effective August 31, 1999.  In November 2004 and December 2006, the Board remanded the appeal to the RO for additional development of the record.  

In December 2010, the Board denied an initial rating in excess of 20 percent for histiocytic lymphoma of the stomach residuals with Billroth I procedure residuals.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In June 2011, the Court granted the Parties' Joint Motion for Remand, vacated the December 2010 Board decision, and remanded the appeal to the Board for additional action.  In November 2011, the Board remanded the appeal to the RO for action in compliance with the Joint Motion.  

In October 2012, the RO recharacterized the service-connected disability as histiocytic lymphoma of the stomach residuals with Billroth I antrectomy with vagotomy residuals and gastrointestinal impairment rated as 20 percent disabling; determined that its November 19, 2001, rating decision was clearly and unmistakably erroneous in failing to assign September 30, 1995, as the effective date for the award of service connection; and granted TDIU, effective August 31, 2000.  

In April 2013, the Board denied an initial rating in excess of 20 percent for histiocytic lymphoma of the stomach residuals with Billroth I antrectomy with vagotomy residuals and gastrointestinal impairment.  The Veteran appealed to the Court.  

In June 2014, the Court granted the Parties' Joint Motion for Remand; vacated the April 2013 Board decision; and remanded the appeal to the Board for additional action.  In November 2014, the Board remanded the appeal to the RO for action in compliance with the Joint Motion.  

In August 2015, the Board denied both an initial rating in excess of 20 percent for histiocytic lymphoma of the stomach residuals with Billroth I antrectomy with vagotomy residuals and gastrointestinal impairment and an effective date prior to August 31, 2000, for the award of a TDIU.  In November 2015, the Board vacated the August 2015 Board decision and remanded the issues of entitlement an initial rating in excess of 20 percent for histiocytic lymphoma of the stomach residuals with Billroth I antrectomy with vagotomy residuals and gastrointestinal impairment and an effective date prior to August 31, 2000, for the award of a TDIU to the RO for additional development of the record.  


FINDINGS OF FACT

1.  As of September 30, 1995, service connection was in effect for pulmonary embolism residuals with inferior vena cava filter placement, rated 60 percent; right lower extremity venous insufficiency, rated 40 percent; left lower extremity venous insufficiency, rated 40 percent; histiocytic lymphoma of the stomach residuals with Billroth I antrectomy with vagotomy residuals and gastrointestinal impairment, rated 20 percent; Billroth I antrectomy with vagotomy scar residuals, rated 0 percent; gastrointestinal impairment, rated 0 percent; and right upper anterior chest IVC placement scar residuals, rated 0 percent.  The combined service-connected disability rating was 90 percent as of September 30, 1995.  

2.  As of September 30, 1995, the service-connected disabilities were of such severity as to preclude the Veteran from securing and following substantially gainful employment consistent with his education and work experience.  

3.  In a July 2015 written statement, the Veteran conditionally withdrew the appeal from the denial of an initial rating in excess of 20 percent for histiocytic lymphoma of the stomach residuals with Billroth I antrectomy with vagotomy residuals and gastrointestinal impairment based upon a grant of a TDIU effective September 30, 1995.  


CONCLUSIONS OF LAW

1.  The criteria for TDIU were met as of September 30, 1995.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.340, 3.341, 4.16 (2016).  

2.  The issue of entitlement to an initial rating in excess of 20 percent for histiocytic lymphoma of the stomach residuals with Billroth I antrectomy with vagotomy residuals and gastrointestinal impairment has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU Prior to August 31, 2000

The Veteran asserts that his service-connected disabilities made him unable to secure and follow any form of substantially gainful employment as of September 30, 1995.  

Total ratings for compensation purposes may be assigned where the combined schedular rating for the Veteran's service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to make the Veteran unemployable without regard to either advancing age or the presence of any nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341 (2016).  

Total disability ratings for compensation purposes may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  

As of September 30, 1995, service connection was in effect for pulmonary embolism residuals with inferior vena cava filter placement, rated 60 percent; right lower extremity venous insufficiency, rated 40 percent; left lower extremity venous insufficiency, rated 40 percent; histiocytic lymphoma of the stomach residuals with Billroth I antrectomy with vagotomy residuals and gastrointestinal impairment, rated 20 percent; Billroth I antrectomy with vagotomy scar residuals, rated 0 percent; gastrointestinal impairment, rated 0 percent; and right upper anterior chest IVC placement scar residuals, rated 0 percent.  The combined service-connected disability rating was 90 percent as of September 30, 1995.  

An October 1981 Social Security Administration (SSA) Administrative Law Judge decision determined that the now service-connected gastrointestinal, pulmonary, and vascular disabilities made the Veteran unable to secure and follow any form of substantially gainful employment consistent with his education and work experience.  

As of September 30, 1995, the Veteran's service-connected disabilities had a 90 percent combined service-connected rating.  Prior to that date, the SSA had determined that the now service-connected disabilities made the Veteran unemployable.  Therefore, the Board finds that the service-connected disabilities caused the Veteran to be unable to secure or follow a substantially gainful occupation as of September 30, 1995.  Accordingly, TDIU, effective September 30, 1995, is granted.  38 C.F.R. § 4.16 (2016).  

Initial Rating for Histiocytic Lymphoma of the Stomach Residuals

In a July 2015 appellate brief, the Veteran's attorney asserted that "if BVA grants TDIU during the appeal period (from September 30, 1995, through August 30, 2000), then this will be considered a full grant of the benefits sought on appeal and all other appeals can be considered withdrawn."  

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2016).  The Board finds that the accredited representative submitted a condition withdrawal of the Veteran's appeal from the denial of an initial rating in excess of 20 percent for histiocytic lymphoma of the stomach residuals with Billroth I antrectomy with vagotomy residuals and gastrointestinal impairment.  The condition has been met as this decision grants TDIU, effective September 30, 1995.  Therefore, the Board concludes that no allegation of fact or law remains as to that issue.  The appeal from the denial of an initial rating in excess of 20 percent for histiocytic lymphoma of the stomach residuals with Billroth I antrectomy with vagotomy residuals and gastrointestinal impairment must be dismissed.  38 U.S.C.A. § 7105 (2016).  



ORDER

Entitlement to TDIU for the period on and after September 30, 1995, is granted.  

The appeal on the issue of an initial rating in excess of 20 percent for histiocytic lymphoma of the stomach residuals with Billroth I antrectomy with vagotomy residuals and gastrointestinal impairment is dismissed.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


